Title: To George Washington from William Hardy, 17 July 1789
From: Hardy, William
To: Washington, George

 

sir
New York 17th July 1789

Having been informed that a number of appointments will Soon take place under the present goverment of the United states, I hereby beg leave to offer my services.
During the late war: I was, together with my Family exceedingly harrased and distressed in my Circumstances, which Obliged me to quit a trading profession and seek for Employment in one of the Publick offices: accordingly I obtained the appointment of Commissioner for Examining, Counting and destroying the Old Continental Bills of Credit, which Employment is now at a stand.
Thus circumstanced. I am urged to the necessity of applying for some appointment under the New Establishment, The office of Collector, Naval Officer or survey of any Port in the states of New York Connecticut or Massachussetts would be most agreeable as at my advanced time of Life, a more southern latitude would not so well agree with my Constitution. But any station to which you may be pleased to appoint me, will be acceptable and Acknowledgd with gratitude—With the highest respect I am sir your Most Obt Humble servant

Wm Hardy

